PER CURIAM:
After a jury trial in the Circuit Court of Buchanan County, Appellant Brandon Roberts was convicted of domestic assault in the first degree, in violation of § 565.073, RSMo, and victim tampering, in violation of § 575.270, RSMo. Roberts was sentenced as a prior and persistent offender to five years for the domestic assault conviction and two years for victim tampering, with the sentences ordered to run consecutively. Roberts appeals. He argues that the circuit court abused its discretion by admitting recordings of two jail house phone calls between him and the victim, because the probative value of the recordings was outweighed by the risk of unfair prejudice. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).